UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4465


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHELLEY KAY SNYDER-WINDLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cr-00094-GMG-RWT-1)


Submitted: January 31, 2019                                       Decided: February 6, 2019


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron D. Moss, Assistant Federal Public Defender, Kristen M. Leddy, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Martinsburg,
West Virginia, for Appellant. William J. Powell, United States Attorney, Michael D.
Stein, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shelley Kay Snyder-Windle appeals her sentence after pleading guilty to one

count of distribution of cocaine under 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012). The

district court sentenced Snyder-Windle to 12 months’ imprisonment and 3 years’

supervised release. On appeal, Snyder-Windle contends that the district court improperly

applied a two-level enhancement for possessing a dangerous weapon under U.S.

Sentencing Guidelines Manual § 2D1.1(b)(1) (2016). We affirm.

       “On a challenge to a district court’s application of the Guidelines, we review

questions of law de novo and findings of fact for clear error.” United States v. Allen, 909

F.3d 671, 677 (4th Cir. 2018).

       For drug trafficking offenses, the Sentencing Guidelines provide for a two-level

enhancement to a defendant’s offense level when the defendant possessed a dangerous

weapon, including a firearm. USSG § 2D1.1(b)(1). The commentary to the Guidelines

states, “The enhancement for weapon possession . . . reflects the increased danger of

violence when drug traffickers possess weapons. The enhancement should be applied if

the weapon was present, unless it is clearly improbable that the weapon was connected

with the offense.” Id. cmt. n.11(A). We apply a burden-shifting framework to this

enhancement. First, the Government must prove possession of a weapon in connection

with drug activities by a preponderance of the evidence; then the defendant may avoid the

enhancement by demonstrating that it is clearly improbable that the weapon was linked to

the drug activities. Bolton, 858 F.3d at 912. The Government meets its burden by

proving that the defendant possessed a weapon, and demonstrating a “temporal and

                                            2
spatial relation linking the weapon, the drug trafficking activity, and the defendant.” Id.

(internal quotation marks omitted).      The defendant may demonstrate this link is

improbable “by presenting circumstantial evidence, such as the type of weapon involved

and its location or accessibility.” Id. (internal quotation marks omitted). We do not

require the Government to prove precisely concurrent acts of firearm possession and drug

trafficking, id. at 913, and we have held that “a sentencing court might reasonably infer,

in the proper circumstances, that a handgun seized from the residence of a drug trafficker

was possessed in connection with his drug activities,” United States v. Manigan, 592 F.3d

621, 630 (4th Cir. 2010).

       Pursuant to a search warrant arising from an arrest warrant for Snyder-Windle’s

boyfriend, law enforcement searched Snyder-Windle’s property and discovered two

handguns. In Snyder-Windle’s home, officers found a 9mm handgun in a basement

closet, a loaded 9mm magazine on the basement steps, an empty holster on the kitchen

counter, .380 ammunition in the master bedroom, and various drug-trafficking

paraphernalia throughout the house. After a K-9 unit alerted on the vehicle Snyder-

Windle had been driving, officers searched the SUV and discovered a .380 handgun, a

loaded magazine, and spare ammunition concealed in a hidden compartment under the

center console. Snyder-Windle’s drug-trafficking activity included sales from various

vehicles and also from her own home.

       The district court concluded that the Government had met its burden to show that

the handguns were spatially and temporally connected to Snyder-Windle’s drug

trafficking activity. In doing so, the district court noted the firearm, ammunition, loaded

                                            3
magazine, and holster found in Snyder-Windle’s home, the drug sales Snyder-Windle

conducted from her home, the various drug-trafficking paraphernalia found throughout

Snyder-Windle’s home, and that Snyder-Windle had been driving the vehicle in which

the other handgun was found. The district court also pointed out that drug dealers

commonly keep weapons in their homes to protect their drugs and themselves due to the

dangers associated with drug dealing.

       We find no error in the district court’s application of USSG § 2D1.1(b)(1). The

Government met its burden of establishing a temporal and spatial relation to Snyder-

Windle’s drug trafficking activities. Snyder-Windle did not demonstrate that it was

clearly improbable that the handguns were related to her drug trafficking activity.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.

                                                                               AFFIRMED




                                             4